 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the unit and are entitled to express their desires with regard torepresentation.As to the part-time employees, we find, with theexception noted below, that they work regularly a sufficient numberof hours each week to be eligible to vote in the election.'The Employer would find ineligible and the Petitioner eligible tovote a number of employees presently on strike. The strike occurredon February 8, 1951.Unfair labor practices filed by the Union againstthe Employer on November 13, 1951, were dismissed by the RegionalDirector on January 30, 1952.6The record reveals that a number ofstrikers have been permanently replaced, some have returned to theirjobs, some jobs have been eliminated for efficiency reasons, and a num-ber of jobs have been consolidated.As a consequence the Employerdoes not contemplate additions to its present working complementwhether or not the strike terminates.The employees on strike eitherhave been permanently replaced or their jobs abolished.Accordingly,we find that the employees on strike, who have not been reemployed,are not entitled to reinstatement and are ineligible to vote in theelection.'[Text of Direction of Election omitted from publication in thisvolume.]Ocala Star Banner, 97NLRB 384.We find,however,that James Lynch,a part-timeemployee,isnot eligible to vote because he is a pensioner who continues to receive hispension whether or not he works.e 1-CA-1059.aBig Run Coal & Clay Company,93 NLRB 1351.THE RELIANCE ELECTRIC&ENGINEERINGCOMPANY 1andINTERNA-TIONAL UNIONOF ELECTRICAL,RADIO & MACHINE WORKERS, LOCAL737, CIO,PETITIONER_TimRELIANCEELECTRIC&ENGINEERINGCOMPANYandDISTRICT54,INTERNATIONAL ASSOCIATIONOFMACHINISTS,AFL,PETITIONER.Cases Nos. 8-RC-1476 and 8-RC-1492.March 10, 1952Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Bernard Ness,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Houston, Murdock, and Styles].3The Employer's name appears as amended at the hearing.98 NLRB No. 92. THE RELIANCE ELECTRIC & ENGINEERING COMPANY489Upon the entire record inthese cases,the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.International Union of Electrical, Radio & Machine Workers,Local 737, CIO, herein called the IUE; District 54, InternationalAssociation of Machinists, AFL, herein called the IAM ; and UnitedElectrical, Radio and Machine Workers of America, Local 715, hereincalled the UE, are labor organizations which claim to represent cer-tain employees of the Employer.3.The Employer and the UE assert their existing contract as a barto this proceeding?The contract in question was originally executedon March 6,1950, for a period of 2 years (i. e., to expireMarch 6,1952),with a 60-day automatic renewal provision. In October 1950, the con-tracting parties by mutualagreementreopened the contract and,among other things, extended the contract term to November 15, 1952.In Novembzer 1951 the contract was again reopened, but the November155 1952, expiration date was left unchanged.The IUE's petition wasfiled on October 9, 1951, and the IAM's petition on October 30, 1951.InRepublic Steel Corporation,3and later cases,4 the Board held thatwhere, as here, the term of a contract is.prematurely extended, thisshould not in and of itself render the extended agreement ineffectual asa bar during the period that the original contract would have remainedin effect had it not been so extended.However, as it appears that thepetitions herein were timely filed with respect to the automatic renewaldate in theoriginalcontract, we find that the contract does not con-stitute a bar to a present determination of representatives.4.The appropriate units :CaseNo. 8-RC-1476The IUE seeks a multiplant unit of production and maintenanceemployees, including firemen and inspectors, at the Employer's plantsat Cleveland and Ashtabula, Ohio.5The UE contends that separateunits of the employees at the Cleveland Plant and at the AshtabulaPlant are appropriate.The Employer agrees with the position of theIUE as to the scope of the unit.All the parties are in agreement as tothe composition of the unit or units in question, except with respectto the placement of certain inspectors and watchmen, as fully dis-cussed later in the case.2In view of our disposition of the contract-bar question on other grounds, we find itunnecessary to pass upon the IUE's contention that a schism in the ranks of the UEremoved the contract as a bar.3 84 NLRB 483.See also,Western Electric Company,94 NLRB 54.e At Ashtabula,Ohio, the Employer operates one plant,herein called the AshtabulaPlant, and at Cleveland,Ohio, two plants(i.e., the Ivanhoe and Euclid Divisions),hereincollectively called the Cleveland Plant. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDScope of the UnitSince May 1948 the Employer has been under contract with theUE with respect to a single unit of production and maintenance em-ployees.Until July 1947 these employees were confined to the Cleve-land Plant. In February 1948 the contracting parties extended theiragreement to include in the existing unit the employees at the Em-ployer's newly established plant at Ashtabula, Ohio.Local 715, UE,which had been representing the Cleveland employees, also undertookat about that time to absorb into its membership the Ashtabula em-ployees, with the specific consent of the latter group.Since then, twoof the six employees on the union negotiating committee representedthe Ashtabula employees; and the negotiated contracts were ratifiedby the employees of both the Cleveland and Ashtabula Plants.The Cleveland Plant and the Ashtabula Plant are 50 miles apart .sAt both plants the Employer manufactures electric motors, albeit asmaller variety at the Ashtabula Plant.At both plants the opera-tional methods, classifications of employees, wage rates, and generalworking conditions are similar.By agreement with the UE, nohourly paid employees are interchanged between the two plants.However, salaried employees who are not in the bargaining unit arefreely interchanged.Except with respect to job seniority, all seniorityrights gained with the Employer are transferable between plants.Each plant is substantially dependent upon the other for parts, thus,itwas estimated that either plant could not remain in operation morethan 30 days without the parts manufactured by the other. Bothplants are subject to common over-all supervision, common manage-ment and labor relations policies, and centralized control of pur-chases, sales, and engineering. In addition, it was testified, the plantsin Cleveland and Ashtabula are in close and constant contact by rea-son of a highly integrated communications system, consisting ofdirect telephone and teletype lines, and a 2-hour trucking serviceregularly operated by the Employer.In view of the foregoing, and in particular the history of collectivebargaining on a multiplant basis, we find, as to scope, that a singleunit embracing the Employer's plants at Cleveland and Ashtabula,Ohio, is appropriate.Composition of the UnitThe existing contract includes in the unit theinspectorsin the Cleve-land Plant but not those in the Ashtabula Plant.At both plants, theinspectors perform the same type of work.The Employer and theUE urge that in this regard the contract unit should be continued.6 In Cleveland, the Euclid and Ivanhoe Divisions are 41hmiles apart. THE RELIANCE ELECTRIC & ENGINEERING COMPANY491The IUE would include all the inspectors.We find merit in the posi-tion of the IUE.Apart from the contract, no reason is offered fordistinguishing between the inspectors at either plant.Accordingly,notwithstanding the contract unit, we shall include the inspectors inboth plants.'Thewatchmenare presently included in the contract unit.TheEmployer and the UE would continue to include them, while the IUEdesires specifically to leave the question to the Board.Plant protec-tion functions at the Employer's plants are exclusively performed byemployees supplied to the Employer by another company under con-tract.Such employees the parties agree to exclude.As to the watch-men in question, it appears that they spend only about 30 percent oftheir time making the rounds of the plant and devote the remainderof their time to sundry duties more closely related to production opera-tions."Accordingly, we shall include the watchmen.9Case No. 8-RC-1492The IAM seeks to sever a unit of toolroom employees from the exist-ing production and maintenance unit at the Cleveland and AshtabulaPlants.The Employer, the IUE, and the UE oppose the IAM'srequest.The toolroom in Cleveland (referred to by the Employer as De-partment 80), although separately housed in the Euclid Division, per-forms all the toolroom work for the Euclid and Ivanhoe Divisions andsome of the work for the Ashtabula Plant.Employed in the Clevelandtoolroom, under the separate supervision of a foreman, are 44 em-ployees, of whom 26 are tool makers, and the remainder tool grinders,machine operators, welders, inspectors, tool crib attendants, andlaborers.It was testified on behalf of the Employer that all theseemployees "work as a unit."At least with respect to the tool makers,the parties concede that they possess a high degree of craft skill.Under the contract toolroom employees were given a special wagerate, called the "red circle rate."In view of the large nucleus of highly skilled craftsmen in the Cleve-land toolroom and the fact that all of the toolroom employees aredevoted to a specialized function in the plant operations, it seems clearthat these Cleveland employees constitute thetypeof craft. groupwhich may, under existing Board precedent, be represented separatelyfor collective bargaining purposes 10aWaterous Company,92 NLRB 76.8E g., lighting up soldering pots, checking gauges on heating units, and answering thetelephone.SeePine Hall Brick & Pipe Co.,93 NLRB 362.30 SeeGeneral Electric Electric Company,89 NLRB 726, 745. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the Ashtabula Plant, the record establishes that the toolroom em-ployees have substantially the same duties, classifications, and wagerates as do the toolroom employees in Cleveland.Thus, of the 20employees in question, 7 are tool makers, and the remainder toolgrinders, machine operators, inspectors, laborers, and a tool crib at-tendant.Although these employees are in fact physically set apartfrom other employees, they are located in the Ashtabula Plant as partof the machine shop and are under the supervision of the machine-shopforeman.However, it appears that one of the assistant supervisors 11subordinate to the machine-shop foreman separately supervises thetoolroom group on the first shift.While at the Cleveland Plant allthe toolroom employees work exclusively in tool making operations,in Ashtabula the tool grinders also grind tools for the productionemployees and the inspectors inspect production tools, at theirplaces of work in the toolroom.However, notwithstanding suchminor production functions, we believe that the Ashtabula toolroomemployees are sufficiently distinct and, segregated as a group, and aresubstantially similar in their craft characteristics to their counterpartsin Cleveland, to warrant separate representation, on a multiplant basiswith the latter employees, if such is the choice of the combined group.The Employer contends that the toolroom employees should bedenied separate bargaining rights in view of (a) the long bargaininghistory of their inclusion in the production and maintenance unit,(b) their direct representation on the union negotiating committeeand participation in the administration of the contract, and (c) theirgeneral acquiescence in past bargaining on a comprehensive basis.We find merit in none of these factors insofar as they pertain to thequestion of craft severance 12Accordingly, we shall direct elections among the employees at theEmployer's plants at Cleveland and Ashtabula, Ohio, in the followingvoting groups :1.All toolroom employees.2.All remaining production and maintenance employees, includinginspectors, firemen, and watchmen, but excluding clerical employees,13plant-protection employees, technical employees, professional em-ployees, guards, and supervisors as defined in the Act.However, we shall make no final unit determination at this time, butshall first ascertain the desires of these employees as expressed in theelections hereinafter directed.If the employees in group 1 selecta bargaining representative different from that selected by the em-11Mooney.12 See, e. g,Westinghouse Electric Corporation,75NLRB 638.13The parties agree to exclude the plant clericals who have historically been excludedfrom the unit. HOLLOW TREE LUMBER COMPANY493ployees in group 2, the Board finds that they constitutea separateappropriate unit; and if, in these circumstances the employees ingroup 2 also select a bargaining agent, the Board finds that the em-ployees in group 2 also constitute an appropriate unit. If the em-ployees in the two groups select the same bargaining agent, the Boardfinds that together they constitute an appropriate unit.The RegionalDirector conducting the elections directed herein is instructed to issuea certification of representatives to the union or unions in the unit orunits which may result from the election. If either group selects nobargaining agent, the Regional Director shall issue a certificate ofresults of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]HOLLOW TREE LUMBER COMPANY;WILLIAMM. 'MOORES,W.H. A.SMITH, ANDJ.GROVES SMITH,D/B/ARUSSIAN RIVER REDWOOD CO.;WILLIAM M.MOORES, W. H.A.SMITH,AND LORENZO D. COURTRIGHT,D/B/A UKIAH VALLEYLUMBER COMPANYandLUMBER&SAWMILLWORKERS, LOCALNo. 2975,UNITED BROTHERHOOD OF CARPENTERS &JOINERS OF AMERICA,AFL,PETITIONER.Case No.20-RC-1673.Marche 11,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before David Karasick, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.,,Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case, to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'1The Employer moved to dismiss the petition on the ground that the petition wasfatally defective because it failed to indicatethe date requestfor recognition was madeand that recognition was thereafter refused.The hearing officer referredthe motion tothe Board.The Employeradmitted at the hearing That the Petitioner requested recogni-tion and that such request was refused.Although the petitionwas technicallydefectivein failing so to state,the Employer has not shown that any prejudice resulted.Accord-ingly, the motion is denied.Petco Corporation-New Orleans Division,98 NLRB 150.8 For the reasons stated in paragraph numbered4,we find thatthe three companiesinvolved herein together constitute a single employer.In view of thetotality of theiroperations,we also find,contrary to the companies' contention,that theyare engaged incommercewithin themeaning ofthe Act, and that it would effectuate the purposes of theAct to assert jurisdiction herein.Commercial Equipment Company, Inc., et at,,95 NLRB354 ;Hollow Tree Lumber Company,91 NLRB 635.98 NLRB No. 101.